Fourth Court of Appeals
                                   San Antonio, Texas

                                  DISSENTING OPINION
                                       No. 04-19-00119-CV

                 INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                   Appellant

                                                 v.

                                        Michael TATSCH,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12977
                        Honorable N. Keith Williams, Judge Presiding

                DISSENT TO OPINION ON EN BANC RECONSIDERATION
Opinion by:    Luz Elena D. Chapa, Justice
Dissenting Opinion by: Patricia O. Alvarez, Justice (joined by Sandee Bryan Marion, Chief
                       Justice and Rebeca C. Martinez, Justice)

Sitting en banc: Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: December 23, 2020

       I agree with the majority that this case turns on a policy construction question, but because

the majority misconstrues the policy and fails to render the proper judgment, I respectfully dissent.
Dissenting Opinion                                                                    04-19-00119-CV


                                   POLICY’S PLAIN LANGUAGE

        Under “PART E—COVERAGE FOR DAMAGE TO YOUR INSURED AUTO,” the

“INSURING AGREEMENT” provision states as follows:

           If you pay a specific premium for this coverage, we will pay for loss to your
        insured auto, including its factory-installed, permanently attached equipment
        which is considered standard for your insured auto, caused by:
               1. Collision;
               2. Comprehensive; or
               3. Fire and Theft with Combined Additional Coverage . . . .

        In Part E, loss is defined as “direct and accidental . . . damage to your insured auto.” The

definition reiterates that “insured auto” includes all the “equipment which is permanently installed

at the factory by the original make and model manufacturer and considered standard equipment

for such vehicle” but does not include, e.g., “[e]quipment or alterations installed by a conversion

facility to an auto or camper.” Thus, the policy covers “damage to your insured auto” but

excludes loss “[r]esulting from or caused by . . . [m]echanical . . . breakdown or failure.”

                            MAJORITY’S INCORRECT SUBSTITUTION

        In contravention of the policy’s plain language that “‘Loss’ means direct and accidental

loss of or damage to your insured auto,” the majority improperly inserts one of the insured auto’s

covered components, the engine, in place of the policy’s chosen term, the insured auto.

        Based on that erroneous substitution, the majority concludes the policy “does not cover

engine damage resulting from or caused by a machine not working properly.” (Emphasis added).

This is the majority’s crucial construction error, and its analysis continues to an incorrect

conclusion—that remand is appropriate. To justify its conclusion, the majority states “Infinity

produced no expert testimony explaining how the breakdown of the truck or the fuel system

damaged the engine.” But that is the wrong question.




                                                -2-
Dissenting Opinion                                                                    04-19-00119-CV


        The right question, based on the proper reading of the policy’s plain language, is whether

the damage to the insured auto was caused by mechanical breakdown or failure, and the majority’s

own statement answers the question: “The undisputed evidence establishes the existence of

mechanical failure because the engine and fuel system stopped working properly.” That is

precisely Infinity’s argument: the loss—the damage to the insured auto—is excluded because it

resulted from or was caused by the mechanical failure of the engine and fuel system. Infinity

moved for summary judgment on that basis, and the trial court should have rendered judgment for

Infinity.

                                           CONCLUSION

        The policy’s plain language excludes coverage for damage to the insured auto “[r]esulting

from or caused by . . . mechanical . . . breakdown or failure.” And as the majority correctly states,

“[t]he undisputed evidence establishes the existence of mechanical failure.” Therefore, I would

reverse the trial court’s judgment and render judgment for Infinity. Because the majority decides

otherwise, I respectfully dissent.

                                                  Patricia O. Alvarez, Justice




                                                -3-